



Exhibit 10.5


THIRD AMENDMENT
TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
"Amendment"), is dated as of February 19, 2016 and effective as of February 9,
2016 (the "Effective Date"), by and among First States Investors 6000A, L.P.
("6000A Seller"), First States Investors 6000B, L.P. ("60008 Seller"), First
States Investors 6000C, L.P. ("6000C Seller") and First States Investors 6000D,
L.P. ("60000 Seller", and together with 6000A Seller, 6000B Seller and 6000C
Seller, each, individually, and collectively "Seller") and PONTUS NET LEASE
ADVISORS, LLC, a Delaware limited liability company ("Purchaser").
W I T N E S S E T H :
WHEREAS, Seller and Purchaser entered into that certain Amended and Restated
Purchase and Sale Agreement, dated as of October 21, 2015 (the "Original
Agreement"); and
WHEREAS, Seller and Purchaser amended the Original Agreement pursuant to that
certain First Amendment to Amended and Restated Purchase and Sale Agreement,
dated as of December 4, 2015 (the "First Amendment"; and
WHEREAS, Seller and Purchaser further amended the Original Agreement pursuant to
that certain Second Amendment to Amended and Restated Purchase and Sale
Agreement, dated as of January 8,2016 (the "Second Amendment"; the Original
Agreement, as amended by the First Amendment and Second Amendment, hereinafter
referred to herein as the "Agreement"); and
WHEREAS, Seller and Purchaser now desire to further amend the Agreement as
hereinafter provided.
NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:
1.    Definitions.    Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Agreement.
2.    Amendments.    The Agreement is hereby amended as follows:
(a)    The definition of the "Scheduled Closing Date" in Section I of the
Agreement is hereby deleted in its entirety and replaced with "On or before 5:00
P.M. (EST) February 26, 2016; provided that Purchaser may extend the Scheduled
Closing Date to a date no later than March I, 2016, TIME BEING OF THE ESSENCE,
by providing notice to Seller of such extension at least two (2) Business Days
before the Scheduled Closing Date in effect before such extension."
(b)    Paragraph 2(b) of the Second Amendment is hereby deleted in its entirety.
Purchaser and Seller hereby agree that, at Closing, Purchaser shall receive a
credit against the Purchase Price in the amount of Two Million Dollars and
00/100 ($2,000,000.00) for matters that arose as a result of Purchaser's Due
Diligence Investigations.







--------------------------------------------------------------------------------






3.    Ratification.    Except as modified and amended hereby, the Agreement
remains in full force and effect in accordance with its terms and is hereby
ratified and confirmed by Seller and Purchaser.
4.    Miscellaneous.
(a)    This Amendment supersedes any prior agreements or understandings between
the parties with respect to the subject matter hereof.
(b)    To facilitate execution of this Amendment, this Amendment may be executed
in multiple counterparts, each of which, when assembled to include an original,
faxed or electronically mailed (in portable document format ("~"»â signature for
each party contemplated to sign this Amendment, will constitute a complete and
fully executed agreement. All such fully executed original, faxed or PDF
counterparts will collectively constitute a single agreement.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State ofNew York, without giving effect to conflicts of law
principles.
(d)    From and after the date hereof, the term "Agreement" shall be deemed to
refer to the Agreement, as amended by this Amendment. If and to the extent that
any ofthe provisions of this Amendment conflict or are otherwise inconsistent
with any provisions of the Agreement, the provisions of this Amendment shall
prevail.
(e)    This Amendment cannot be modified in any manner except by a written
agreement signed by Seller and Purchaser.






[SIGNATURE PAGEFOLLOWS; NOFURTHER TEXTONTHIS PAGE]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment the date and year
first above written.




 
 
SELLERS:
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000A, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000A GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000B, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000B GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000C, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000C GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000D, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000D GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO






--------------------------------------------------------------------------------





 
 
PURCHASER:
 
 
 
Witness:
 
PONTUS NET LEASE ADVISORS, LLC,
/s/ Authorized Signatory
 
a Delaware limited partnership
 
 
 
 
 
By: /s/ Michael Press
/s/ Authorized Signatory
 
Name: Michael Press
 
 
Title: President






